DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. These claim amendments do not affect the scopes of the claims. They are for correcting informalities. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 13. (Examiner’s Amendment) A method of manufacturing an electronic circuit device, the method comprising:
preparing a first support member having a wiring layer including a plurality of wirings and a plurality of connection terminals arranged at a predetermined position on a bottom layer of the wiring layer, and a photosensitive resin layer formed on the bottom layer of the wiring layer, the photosensitive resin layer being made from insulating photosensitive resin, an elastic modulus of the photosensitive resin layer is 1 GPA or less at room temperature;
preparing a second support member having a first base substrate, and a first electronic circuit element having a first surface on which a connection terminal is formed, the first surface 
laminating the first support member and the second support member so that the photosensitive resin layer covers a second surface opposite to the first surface of the first electronic circuit element and a side surface of the first electronic circuit element, the photosensitive resin to be laminated in 50 to 150 °C temperature; 
peeling the first base substrate to expose the first surface;
forming an insulating layer with an insulating photosensitive resin having a same or similar photosensitive characteristics as the photosensitive resin so as to cover the first surface of the first electronic circuit element and the photosensitive resin layer exposed by the peeling;
forming a plurality of photolithographic via holes having different depths with respect to the connection terminal of the first electronic circuit element and the connection terminal of the wiring layer simultaneously, by exposing a predetermined position of the insulating layer; and
metallizing the plurality of photolithographic via holes and a predetermined wiring pattern on the surface of the insulating layer.

Claim 14. (Examiner’s Amendment) The method of manufacturing an electronic circuit device according to Claim 13, the method further comprising:
forming a re-distribution layer by repeated forming an insulating film being made from insulating photosensitive resin so as to be stacked on the metallized insulating layer, and forming a plurality of connection vias and a metal wiring by repeating exposure and metallizing for the insulating film; and


Claim 16. (Examiner’s Amendment) The method of manufacturing an electronic circuit device according to Claim 15, the method further comprising:
mounting a second electronic circuit element connected to the wiring layer by the external connection terminals.

Claim 21. (Examiner’s Amendment) A method of manufacturing an electronic circuit device, the method comprising:
preparing a first support member having a wiring layer including a plurality of wirings and a plurality of connection terminals arranged at a predetermined position on a bottom layer of the wiring layer, and a photosensitive resin layer formed on the bottom layer of the wiring layer, the photosensitive resin layer being made from insulating photosensitive resin;
preparing a second support member having a first base substrate, and a first electronic circuit element having a connection terminal, the connection terminal of the electronic circuit element being mounted on the first base substrate via a peelable adhesive layer;
stacking the first support member and the second support member so that the photosensitive resin layer covers the first electronic circuit element;
peeling the first base substrate;
forming an insulating layer with an insulating photosensitive resin having a same or similar photosensitive characteristics as the photosensitive resin so as to cover the connection terminal of the first electronic circuit element and the photosensitive resin layer exposed by the peeling;
forming a plurality of photolithographic via holes having different depths with respect to the connection terminal of the first electronic circuit element and the connection terminals of the wiring layer simultaneously, by exposing a predetermined position of the insulating layer;
metallizing the plurality of photolithographic via holes and a predetermined wiring pattern on the surface of the insulating layer;
forming a re-distribution layer by repeated forming an insulating film being made from insulating photosensitive resin so as to be stacked on the metallizing insulating layer, and forming a plurality of connection vias and a metal wiring by repeating exposure and metallizing for the insulating film; and
forming a plurality of external connection terminals connected on a top layer of the re-distribution layer.

Claim 23. (Examiner’s Amendment) The method of manufacturing an electronic circuit device according to Claim 22, the method further comprising:
mounting a second electronic circuit element connected to the wiring layer by the external connection terminals.

Claim 28. (Examiner’s Amendment) A method of manufacturing an electronic circuit device, the method comprising:

preparing a second support member having a first base substrate, and a first electronic circuit element having a connection terminal, the connection terminal of the electronic circuit element being mounted on the first base substrate via a peelable adhesive layer;
stacking the first support member and the second support member so that the photosensitive resin layer covers the first electronic circuit element;
peeling the first base substrate;
forming an insulating layer with an insulating photosensitive resin having a same or similar photosensitive characteristics as the photosensitive resin so as to cover the connection terminal of the first electronic circuit element and the photosensitive resin layer exposed by the peeling;
forming a plurality of photolithographic via holes having different depths with respect to the connection terminal of the first electronic circuit element and the connection terminals of the wiring layer simultaneously, by exposing a predetermined position of the insulating layer; and
metallizing the plurality of photolithographic via holes and a predetermined wiring pattern on the surface of the insulating layer,
wherein the photosensitive resin layer has a light transmittance of 85% or more at 350nm or more wavelength, the transmittance is calculated from absorption and/or transmission of light at each wavelength when a 15 μm-thick photosensitive resin is formed and cured on a glass substrate.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HARVEY O MINSUN can be reached on 571-272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VU A VU/Primary Examiner, Art Unit 2828